Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claim 19. Claim 19 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2020.  
Reasons for Allowance
Applicant’s claim amendment has addressed the issues previously raised under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The previous rejection of claims 2-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph is withdrawn. 
Claims 1-10, 13-18 and 20 are allowed over the prior art of record. Among those, claim 1 is the only independent claim. 
The following is an examiner's statement of reasons for allowance:  
The prior art references of record, alone or in combination, do not teach or fairlysuggest an orthodontic member in the specific manner as instantly claimed (in claim 1), 
The closest prior art identified include Cassalia (US 2014/0302448) and Farzin-Nia et al. (US 2005/0191592; “Farzin-Nia”). 
Cassalia teaches a system and method for treating mal-alignment of teeth [abstract]. The system comprises a dissolvable coating surrounding an orthodontic wire arch (para [0013] [0070][0071]). The dissolvable coating of Cassalia is not a hollow structure that is of a tube, a hollow polygonal prism, a hollow truncated polygonal pyramid, a hollow truncated cone, or a funnel shape. The dissolvable coating of Cassalia does not contain a mark. The dissolvable coating of Cassalia does not meet the requirements of the hollow structure as claimed by Applicant. 
Farzin-Nia teaches an arch wire assembly that comprises an end mark. However, Farzin-Nia does not teach that the end mark can be used on a hollow structure that is formed of a biodegradable or water-soluble material. Farzin-Nia does not cure the deficiencies in Cassalia.  In the present case, the examiner is of the opinion . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/YAN LAN/Primary Examiner, Art Unit 1782